Exhibit 10.11
Execution Copy
REAL ESTATE FUND FORMATION AGREEMENT
This Real Estate Fund Formation Agreement (this “Agreement”), dated as of
October 15, 2009, is entered into by and between Yucaipa American Alliance Fund
II, LLC, a Delaware limited liability company (“Yucaipa”), and Morgans Hotel
Group Co., a Delaware corporation (“MHG”). In consideration of the promises and
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
1. The Fund. Yucaipa and MHG shall use good faith efforts to endeavor to raise a
private investment fund (the “Fund”) in accordance with subparagraphs (a)
through (g) of this Section 1:
(a) The purpose of the Fund will be to, subject to reasonable exceptions to be
mutually agreed by Yucaipa and MHG, invest in (i) hotel real estate projects
located in North America (including, without limitation, (x) the acquisition,
development or redevelopment of hotel real estate projects and (y) investments
in, or acquisitions, development or redevelopment of, condominiums, bars,
restaurants, retail establishments, entertainment venues and other business
ventures located within or reasonably related to any hotel real estate project
described in the foregoing clause (y)) directly or indirectly undertaken by MHG
or any of its subsidiaries where there is the opportunity to own at least a 20%
equity interest in such project and to make an equity investment of at least
$10,000,000 (each such project, a “Qualified Morgans Project”) (each underlying
hotel of a Qualified Morgans Project in which the Fund invests, a “Fund Morgans
Hotel”) and (ii) such other hotel real estate projects that are related to first
class full-service hotels as determined by the General Partner; provided that no
hotel real estate project located in North America that had been undertaken by a
person without the participation of MHG or any of its subsidiaries shall be
deemed to be a Qualified Morgans Project if (A) such project is subsequently
acquired by MHG or any of its subsidiaries in connection with the acquisition by
MHG or such subsidiary of such project together with (I) assets other than hotel
real estate projects or (II) hotel real estate projects that are located outside
of North America and (B) a majority of the value of the assets being acquired in
such acquisition (as measured based on allocable purchase price at the time of
such acquisition) arises from the portion of such assets that are either (I)
assets other than hotel real estate projects or (II) hotel real estate projects
that are located outside of North America.
(b) The Fund will have the first right to fund up to the entire equity
investment (but excluding any portion reserved for co-investment by MHG pursuant
to the last sentence of this Section 1(b)) in (i) each Qualified Morgans Project
and (ii) other hotel real estate projects to be mutually agreed by Yucaipa and
MHG (such right, the “Investment Rights”). MHG will not, and will cause its
subsidiaries and the Non-Yucaipa Key Professionals (as defined below) to not,
invest in, or cause to be offered to any person, the opportunity to invest or
otherwise participate in any project (including, without limitation, any
Qualified Morgans Project) that is subject to the Investment

 

 



--------------------------------------------------------------------------------



 



Rights, in each case, except to the extent the Fund has been offered in
accordance with this Agreement, and the Fund has declined, such opportunity. The
Fund will be deemed to have declined an opportunity if the Fund does not accept
such opportunity within 30 calendar days after being offered such opportunity in
accordance with this Agreement. The General Partner shall use its reasonable
best efforts to complete, and MHG shall use its reasonable best efforts to
provide promptly to the General Partner such information as the General Partner
may reasonably request in order to facilitate the completion of, the General
Partner’s due diligence review of such opportunity within such 30-calendar-day
period. If the Fund has been offered such opportunity in accordance with this
Agreement, and the Fund has declined any portion of such opportunity, then MHG,
its affiliates and the Non-Yucaipa Key Professionals may invest or otherwise
participate in such portion on its own or with one or more third parties;
provided that such investment or participation must be on terms and conditions
no more favorable, taken as a whole, to any such participating party in any
material respect than the terms and conditions that were offered to, and
declined by, the Fund, unless (x) such more favorable terms and conditions are
offered to the Fund in accordance with this Agreement and (y) the Fund does not
elect, within seven calendar days after such offer, to invest in such
opportunity upon such more favorable terms and conditions. If the Fund invests
in any Qualified Morgans Project, MHG may, in MHG’s sole discretion, elect to
co-invest with the Fund, on a pari passu basis with the Fund and upon terms and
conditions no more favorable to MHG than the terms and conditions applicable to
the Fund’s investment in such Qualified Morgans Project, in such amount as MHG
shall determine up to 20% of the aggregate equity investment of the Fund and MHG
in such Qualified Morgans Project.
(c) The Investment Rights will commence as of the closing of the Fund at which
aggregate capital commitments to the Fund equal or exceed $100,000,000 and will
terminate upon the earliest to occur of (i) the expiration of the Fund’s
commitment period, (ii) the date on which the Fund has invested or committed to
invest at least 85% of the aggregate capital commitments to the Fund, and (iii)
the fifth anniversary of the date hereof.
(d) The aggregate capital commitments of the General Partner (as defined below)
and its affiliates to the Fund (the “GP Commitment”) will be equal to 5% of the
aggregate capital commitments to the Fund; provided that in no event will the GP
Commitment be required to exceed $25,000,000.
(e) The targeted size of the Fund will be between $250,000,000 and $500,000,000
in aggregate capital commitments to the Fund.
(f) The Fund will be subject to governance and investor rights satisfactory to
Yucaipa and MHG. The Fund will be entitled to consent rights over certain
actions of MHG with respect to Fund Morgans Hotels and each other Fund hotel
owned by the Fund that is managed by MHG or a subsidiary of MHG. The material
terms and conditions of each Fund Morgans Hotel and each other Fund hotel owned
by the Fund that is managed by MHG or a subsidiary of MHG, including, without
limitation, the acquisition and the corresponding renovation/development scope
and budget, will be mutually decided by the Fund and MHG. Furthermore, if MHG or
any of its subsidiaries

 

- 2 -



--------------------------------------------------------------------------------



 



co-invests in a Qualified Morgans Project, major decisions of the applicable
joint venture established with respect to the underlying Fund Morgans Hotel will
be mutually decided upon by the Fund and MHG. Such major decisions will include,
without limitation, capital expenditures in excess of applicable reserves or
budgets, financings, dispositions and approvals of operating and capital
budgets.
(g) Except as contemplated by this Agreement (including, without limitation,
subparagraphs (a) through (g) of this Section 1) or otherwise mutually agreed by
Yucaipa and MHG, the terms and conditions of the Fund, and the rights and
obligations of investors in the Fund, will be commercially reasonable, as
determined by reference to prevailing investor expectations, industry standards
and market practices for private investment funds with similar investment
objectives as the Fund.
2. The General Partner. The Fund, if successfully organized, shall be controlled
by a general partner (or other equivalent control entity in the case the Fund is
not organized as a limited partnership) (the “General Partner”), which shall be
organized as a joint venture between Yucaipa, its affiliates and its related
persons, on the one hand, and MHG, its subsidiaries and its related persons, on
the other hand, in accordance with subparagraphs (a) through (d) of this
Section 2:
(a) 50% of the equity interests in the General Partner will be allocated to
Yucaipa, its affiliates and its investment professionals in such proportions as
Yucaipa may determine. The remaining 50% of the equity interests in the General
Partner will be allocated to key non-Yucaipa professionals who are (i) employed
by, or serve as directors to, MHG, (ii) actively involved with the Fund, and
(iii) reasonably satisfactory to Yucaipa (such non-Yucaipa professionals, the
“Non-Yucaipa Key Professionals”).
(b) In the event the General Partner issues equity interests to persons other
than Yucaipa, MHG, Non-Yucaipa Key Professionals or their respective
subsidiaries, affiliates and related persons, including, without limitation, in
connection with the raising of additional capital or as allocations to other
management and professionals, the equityholders of the General Partner will be
subject to pro rata dilution of their equity interests in the General Partner.
(c) Yucaipa will assist the Non-Yucaipa Key Professionals in funding their pro
rata share of the GP Commitment by making to them, or causing one of Yucaipa’s
affiliates to make to them, an interest-bearing loan on mutually agreeable terms
and conditions to be determined by Yucaipa and such Non-Yucaipa Key
Professionals and secured only by a first priority lien in favor of Yucaipa or
such affiliate, as applicable, on such Non-Yucaipa Key Professionals’ interests
in the General Partner and the Fund. Such loans will be structured such that
Yucaipa or such affiliate, as applicable, will be repaid in full (including,
without limitation, all outstanding principal, accrued and unpaid interest and
other amounts owing under such loans) on a first priority basis before any
distributions are made with respect to the General Partner or the Fund to the
Non-Yucaipa Key Professionals. Such loans shall be made in compliance with the
Sarbanes-Oxley Act.

 

- 3 -



--------------------------------------------------------------------------------



 



(d) Except as contemplated by this Agreement (including, without limitation,
subparagraphs (a) through (d) of this Section 2), the terms and conditions of
the General Partner, and the respective rights and obligations of the members
and other owners of equity interests in the General Partner, shall be as
mutually agreed by Yucaipa and MHG in good faith.
3. Fund Hotels. If the Fund is successfully organized, then MHG, whether
directly, through its wholly owned subsidiary Morgans Hotel Group Management LLC
or through one or more other wholly owned subsidiaries of MHG, shall have the
first right, except to the extent declined by MHG and subject to a reasonable
transition period in the case such hotel was managed by a third party at the
time the Fund invested in such hotel, to (x) serve as the manager of each hotel
owned by the Fund (regardless of whether such hotel is a Fund Morgans Hotel) and
provide expertise in the operation, direction and supervision of such hotel, and
(y) require such hotel to use MHG’s global technology platforms, reservations
systems and global marketing programs. Such management and use shall be pursuant
to a management agreement (each, a “Management Agreement”) between such hotel
and MHG, which shall contain such terms and conditions as are then generally
offered by MHG, at the time such Management Agreement is negotiated and
executed, to unaffiliated third parties under comparable management agreements
in the locality where such hotel is situated and shall otherwise be in a form
generally consistent with MHG’s then standard management agreement with
unaffiliated third parties (collectively, the “Morgans Standard Terms”). The
Morgans Standard Terms (subject to local variation) are generally as set forth
in the letter from MHG to Yucaipa, dated the date hereof and referencing this
Section 3. MHG and the Fund shall in good faith agree to modifications to the
Morgans Standard Terms from time to time as may be reasonably necessary to
reflect changes in the marketplace for the hotel management services or
practices of MHG and its affiliates.
4. Conflicts of Interest. In organizing the Fund, Yucaipa and MHG shall use
their reasonable efforts to structure the Fund to minimize the risk of any
conflicts of interests. In addition, the governing documents of the Fund and the
General Partner (collectively, including, without limitation, the limited
partnership agreement or other equivalent or related governing agreements of the
Fund and the operating agreement or other equivalent or related governing
agreements of the General Partner, the “Fund Agreements”) shall contain
reasonable conflicts of interest protections, including, without limitation, a
requirement that Yucaipa shall have sole control over the Fund and the General
Partner with respect to any decision or action in which MHG or any of its
affiliates has a material pecuniary interest or other conflict of interest. If
Yucaipa determines that there is a decision or action with respect to which MHG
or any of its affiliates has a material pecuniary interest or other conflict of
interest sufficient for Yucaipa to be entitled under the Fund Agreements to
exercise sole control over the Fund and the General Partner with respect to such
decision or action, Yucaipa shall inform the Non-Yucaipa Key Professionals of
such determination prior to exercising such sole control over such decision or
action.
5. Issuance of REF Warrants. Concurrently with the execution and delivery of
this Agreement, MHG hereby issues, sells and delivers in certificated form to
Yucaipa, and Yucaipa hereby receives from MHG:

 

- 4 -



--------------------------------------------------------------------------------



 



(a) a warrant in the form annexed hereto as Exhibit A to acquire 2,500,000
shares of MHG common stock, par value $0.01 per share (“Common Stock”), subject
to the terms and conditions set forth therein; and
(b) a warrant in the form annexed hereto as Exhibit B to acquire an additional
2,500,000 shares of Common Stock, subject to the terms and conditions set forth
therein.
6. Alternative Structures. If Yucaipa and MHG jointly determine that an
alternative form of pooled investment vehicle, another type of financing vehicle
or another type of financing arrangement (each, an “Alternative Structure”),
including, without limitation, (a) any publicly traded special purpose
acquisition company, (b) any separate investment account, or (c) any contractual
co-investment relationship, should be formed, arranged or used in addition or in
lieu of the Fund for purposes of undertaking in whole or in part the purpose or
functions of the Fund, then the Yucaipa and MHG shall interpret this Agreement
to apply mutatis mutandis to such Alternative Structure and otherwise effectuate
the intent of this Agreement to the fullest extent reasonably practicable as if
references hereunder to the “Fund” also refer to such Alternative Structure and
references hereunder to the capital commitments to the Fund also refer to the
capital of such Alternative Structure; provided that a contractual co-investment
relationship shall only be used in addition to the Fund or another Alternative
Structure and shall invest on a pro rata basis with the Fund or such other
Alternative Structure.
7. Termination. This Agreement and the rights and obligations of the parties
hereto hereunder shall terminate automatically on January 30, 2011 if on or
prior thereto the Fund has not closed on at least $100,000,000 in aggregate
capital commitments.
8. Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Except as
otherwise provided in this Agreement, any failure of any party to comply with
any obligation, covenant, agreement or condition herein may be waived by the
party entitled to the benefits thereof only by a written instrument signed by
the party granting such waiver, but such waiver shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. The failure of
any party hereto to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.
9. Assignment. This Agreement and the rights and obligations hereunder shall not
be assignable or transferable by any party hereto without the prior written
consent of the other party hereto. Any attempted assignment in violation of this
Section 9 shall be void.
10. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder.
11. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by a
nationally recognized overnight courier service (with tracking capability), and
shall be deemed given when received, as follows:

 

- 5 -



--------------------------------------------------------------------------------



 



(a) if to Yucaipa, then to:
Yucaipa American Alliance Fund II, LLC
9130 W. Sunset Boulevard
Los Angeles, California 90069
Attention:       Robert P. Bermingham
with a copy (which shall not constitute notice) to:
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Attention:       Judith T. Kitano
Fax:                (213) 683-4052
Email:             judith.kitano@mto.com
(b) if to MHG, then to:
Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Attention:       David Smail
with a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:       Robert W. Downes
Fax:                (212) 558-3588
Email:            downesr@sullcrom.com
12. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each party
hereto and delivered to the other party hereto.
13. Entire Agreement. This Agreement, including the exhibits hereto, contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter. None of the parties hereto shall be liable or
bound to any other party in any manner by any representations, warranties or
covenants relating to such subject matter, except (a) as specifically set forth
herein or, (b) in the case of MHG, as set forth in (i) the Securities Purchase
Agreement, dated as of the hereof, by and among MHG, Yucaipa American Alliance
Fund II, L.P. and Yucaipa American Alliance (Parallel) Fund II, L.P. (the
“Securities Purchase Agreement”), or (ii) the Ancillary Agreements (as defined
in the Securities Purchase Agreement).

 

- 6 -



--------------------------------------------------------------------------------



 



14. Interpretation; Exhibits. The headings contained in this Agreement and in
any exhibit hereto are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All exhibits annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
exhibit but not otherwise defined therein shall have the meaning assigned to
such term in this Agreement. When a reference is made in this Agreement to a
“Section” or “Exhibit”, such reference shall be to a section of, or an exhibit
to, this Agreement unless otherwise indicated. For purposes of this Agreement,
(a) an “affiliate” of any person means another person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and (b) for purposes of the
foregoing clause (a), a person shall be deemed to control another person if such
first person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other person, whether
through the ownership of voting securities, by contract or otherwise; provided
that the existence of a management contract by a person or an affiliate of such
person to manage another person shall not be deemed to be control by such
person; provided further that neither MHG nor any of its subsidiaries shall be
deemed hereunder to be an affiliate of Yucaipa. For purposes of this Agreement,
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, governmental entity or other entity.
15. Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other person or circumstances.
16. Consent to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York state or federal court sitting in the Borough of Manhattan of The City of
New York. The parties hereto hereby (a) submit to the exclusive jurisdiction of
any state or federal court sitting in the Borough of Manhattan of The City of
New York for the purpose of any action or proceeding arising out of or relating
to this Agreement brought by any party hereto, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of such action or proceeding is improper, or that this Agreement
or the transactions contemplated by this Agreement may not be enforced in or by
any of the above-named courts.
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
18. Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or any transaction contemplated hereby. Each party hereto
(a) certifies that no representative, agent or

 

- 7 -



--------------------------------------------------------------------------------



 



attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other party hereto have been induced
to enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 18.
19. No Personal Liability of Partners, Directors, Officers, Owners, Etc.
(a) No director, officer, employee, incorporator, stockholder, managing member,
member, general partner, limited partner, principal or other agent of Yucaipa,
or any affiliate of Yucaipa, or any director, officer, employee, incorporator,
stockholder, managing member, member, general partner, limited partner,
principal or other agent of such affiliate, shall have any liability for any
obligations of Yucaipa under this Agreement or for any claim based on, in
respect of, or by reason of, the obligations of Yucaipa hereunder. MHG hereby
waives and releases all such liability. This waiver and release is a material
inducement to Yucaipa’s entry into this Agreement.
(b) No director, officer, employee, incorporator, stockholder, managing member,
member, general partner, limited partner, principal or other agent of MHG, or
any affiliate of MHG, or any director, officer, employee, incorporator,
stockholder, managing member, member, general partner, limited partner,
principal or other agent of such affiliate, shall have any liability for any
obligations of MHG under this Agreement or for any claim based on, in respect
of, or by reason of, the obligations of MHG hereunder. Yucaipa hereby waives and
releases all such liability. This waiver and release is a material inducement to
MHG’s entry into this Agreement.
20. Rights of Holders. Each party hereto shall have the absolute right to
exercise or refrain from exercising any right or rights that such party may have
by reason of this Agreement, including, without limitation, the right to consent
to the waiver or modification of any obligation under this Agreement, and such
party shall not incur any liability to any other party or other holder of any
securities of MHG as a result of exercising or refraining from exercising any
such right or rights.
21. Construction. The parties hereto acknowledge that each such party and its
counsel have participated in the negotiation and preparation of this Agreement.
This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Agreement to be
drafted. Every covenant, term and provision of this Agreement shall be construed
according to its fair meaning and not strictly for or against any party hereto.
[Signature page follows.]

 

- 8 -



--------------------------------------------------------------------------------



 



In witness whereof, Yucaipa and MHG have executed and delivered this Agreement
as of the date first above written.

            YUCAIPA

Yucaipa American Alliance Fund II, LLC
      By:   /s/ Robert P. Bermingham        Name:   Robert P. Bermingham       
Title:   Vice President        MHG

Morgans Hotel Group Co.
      By:   /s/ Marc Gordon        Name:   Marc Gordon        Title:  
President   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
See Attached

 

 



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.
Issue Date: October 15, 2009 (the “Issue Date”)
MORGANS HOTEL GROUP CO.
Common Stock Purchase Warrant
Morgans Hotel Group Co. (the “Company”), for value received, hereby certifies
and agrees that YUCAIPA AMERICAN ALLIANCE FUND II, LLC, or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time during the Exercise Period (as defined
below), Two Million Five Hundred Thousand (2,500,000) shares (the “Warrant
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), at a purchase price (the “Exercise Price”) per share equal to $6.00.
The Exercise Price and the number of Warrant Shares to be purchased upon
exercise of this Warrant are subject to adjustment as hereinafter provided.
1. Defined Terms.
“Affiliate” has the meaning ascribed to such term in Section 12 of the Exchange
Act; provided, that, the existence of a management contract primarily for
operational services provided by the Company or an Affiliate of the Company
shall not be deemed to be control by the Company or such Affiliate, as the case
may be.
“Alternative Structure” has the meaning ascribed to such term in the REF
Agreement.
“Appraised Value” per share of Common Stock as of a date specified herein shall
mean the fair market value of a share of Common Stock as of such date as
determined by an investment bank of nationally recognized standing selected
jointly by the Holder and the Company. If the Company and the Holder cannot
agree on a mutually acceptable investment bank, then the Company and the Holder
shall each choose one such investment bank and the respective chosen firms shall
jointly select a third investment bank, which shall make the determination. The
Company shall pay the costs and fees of each such investment bank (including any
such investment bank selected by the Holder), and the decision of the investment
bank making such determination of Appraised Value shall be final and binding on
the Company and the Holder. No discount shall be applied on account of (i) any
Warrants or Warrant Shares representing a minority interest, (ii) any lack of
liquidity of the Common Stock or the Warrants, or (iii) the fact that the
Warrants or Warrant Shares may constitute “restricted securities” for securities
law purposes.

 

 



--------------------------------------------------------------------------------



 



“Board of Directors” means the Board of Directors of the Company.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
“Commencement Date” means the earlier of (i) the first Business Day immediately
following the special meeting of stockholders of the Company to approve the
issuance of the Common Stock in connection with the exercise of the Warrants and
(ii) January 15, 2010.
“Common Stock” has the meaning ascribed to such term in the preamble of this
Warrant.
“Company” has the meaning ascribed to such term in the preamble of this Warrant.
“Competitor” means a person that engages in the business of operating,
licensing, franchising or managing a hotel brand or group of hotels, provided,
that, for the avoidance of doubt, an investment fund or other person or entity
that engages in any such business primarily for investment purposes shall not
constitute a “Competitor” hereunder.
“Cumulative Invested Funds” means the sum of, without duplication, (a) the
cumulative amount of investments made by the Fund on or prior to the fifth
anniversary of the date hereof, plus (b) the cumulative amount of follow-on
investments made by the Fund after the fifth anniversary of the date hereof in
connection with investments held by the Fund as of the fifth anniversary of the
date hereof, plus (c) the cumulative amount of expenses paid by the Fund in
accordance with the Fund Constituent Documents, provided, that, the amount
described in the foregoing clause (c) shall exclude any expenses paid for the
primary purpose of obtaining vesting of this Warrant under Section 4.
“Exchange Act” means Securities Exchange Act of 1934, as amended.
“Exercise Cap” has the meaning ascribed to such term in Section 3(a)(i).
“Exercise Date” has the meaning ascribed to such term in Section 2(a).
“Exercise Notice” has the meaning ascribed to such term in Section 2(a).
“Exercise Period” means the period commencing on the date the Warrant becomes
vested in accordance with Section 4 (but not earlier than the Commencement Date)
and ending on the Expiration Date.
“Exercise Price” has the meaning ascribed to such term in the preamble of this
Warrant.

 

2



--------------------------------------------------------------------------------



 



“Expiration Date” has the meaning ascribed to such term in Section 6.
“Extraordinary Distribution” means a distribution by the Company to holders of
shares of its Common Stock of securities, evidences of indebtedness, assets,
cash, rights or warrants provided that the fair market value (as reasonably
determined by the Board of Directors) of the property distributed exceeds 10% of
the Fair Market Value of such shares on the applicable record date.
“Fair Market Value” of a Warrant Share means, as of any date:
(i) if the Common Stock is traded on a securities exchange or quoted on the
Nasdaq Stock Market, the Fair Market Value of a Warrant Share shall be deemed to
be the average of the closing prices over the five Business Day period ending on
the Business Day immediately prior to such date; or
(ii) if clause (i) immediately above is not applicable, the Fair Market Value of
a Warrant Share shall be determined in reasonable good faith by the Board of
Directors; provided, that, the Company shall give the Holder prompt written
notice thereof following any such determination, together with reasonable data
and documentation to support such determination; provided, further, that, for
purposes of Sections 2 and 3 only, if the Holder objects to any such
determination within two Business Days after receiving notice of the same, the
Fair Market Value of a Warrant Share shall be the Appraised Value thereof.
“Fund” has the meaning ascribed to such term in the REF Agreement.
“Fund Constituent Documents” means the constituent documents of the Fund,
including, without limitation, the limited partnership agreement or other
equivalent or related governing agreements of the Fund.
“Gaming Approval” means any approval or consent required under Gaming Laws to be
obtained from any Gaming Authority, including, without limitation, any
registration, finding of suitability or approval of an acquisition of control.
“Gaming Authority” means any governmental entity with regulatory control,
authority or jurisdiction over casino, pari-mutuel, lottery or other gaming
activities and operations within the State of Nevada, including, without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the Clark County Liquor and Gaming Licensing Board and the City of Las Vegas.
“Gaming Event” means a Gaming Approval requirement arises for the Holder, an
Other Holder or a Licensed Affiliate to hold or exercise this Warrant or any
Other Warrants as a result of circumstances primarily caused by the Company or
any of its subsidiaries.
“Gaming Laws” means all laws, regulations, rules, ordinances or other
pronouncements pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over casino, pari-mutuel, lottery or other gaming
activities in any jurisdiction, including all rules and regulations established
by any Gaming Authority.

 

3



--------------------------------------------------------------------------------



 



“Gaming Trigger” means a Gaming Approval requirement for the Holder, an Other
Holder or a Licensed Affiliate to hold or exercise this Warrant or any Other
Warrants that does not arise as a result of circumstances primarily caused by
the Holder, an Other Holder, or a Licensed Affiliate.
“Holder” has the meaning ascribed to such term in the preamble of this Warrant.
“Issue Date” has the meaning ascribed to such term above the preamble of this
Warrant.
“Licensed Affiliate” means a person who is associated or affiliated with the
Holder, an Other Holder or any of their respective Affiliates and is required
under Gaming Laws to obtain a Gaming Approval for the Holder or an Other Holder
to hold, or to exercise in full, the Warrants and the Other Warrants.
“Other Holders” means the holders of the Other Warrants (other than the Holder).
“Other Warrants” means the warrants issued pursuant to the Purchase Agreement
that are held by Affiliates of the Holder and the warrants issued pursuant to
the REF Agreement (other than this Warrant).
“Preferred Securities” means the Preferred Stock, par value $0.01 per share, of
the Company designated as Series a Preferred Securities issued to Affiliates of
the Holder pursuant to the Purchase Agreement.
“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Issue Date, by and among the Company and the Other Holders.
“Redemption Date” has the meaning ascribed to such term in Section 3(b)(iii).
“Redemption Price” means, with respect to any portion of the Warrant being
redeemed pursuant to Section 3(b) as of a Redemption Date, the number of Warrant
Shares underlying such portion of the Warrant multiplied by an amount equal to
(A) the Fair Market Value as of the Redemption Date less (B) the Exercise Price
as of the Redemption Date.
“REF Agreement” means that certain Real Estate Fund Formation Agreement, dated
as of the Issue Date, by and between the Company and the Holder.
“Securities Act” has the meaning ascribed to such term in Section 13(a).
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, and the regulations of the United States Department
of the Treasury and other administrative guidance issued thereunder.
“Seventh Anniversary” means the seventh anniversary of the Issue Date.
“Third Anniversary” has the meaning ascribed to such term in Section 13(b)(i).
“Warrant Shares” has the meaning ascribed to such term in the preamble of this
Warrant.

 

4



--------------------------------------------------------------------------------



 



2. Method of Exercise.
(a) This Warrant may be exercised by the Holder at any time and from time to
time during the Exercise Period, subject to the vesting requirements of
Section 4, for all or any portion of the number of Warrant Shares purchasable
hereunder. In order to exercise this Warrant, in whole or in part, the Holder
shall deliver this Warrant, together with a duly executed copy of the form of
notice of exercise attached hereto as Attachment A (together, the “Exercise
Notice”), to the Company at its principal offices prior to 1:00 p.m., New York
City time, on a Business Day, which Exercise Notice shall specify the number of
Warrant Shares subject to such Exercise Notice (the date on which such delivery
shall have taken place being referred to as the “Exercise Date”). The Exercise
Date for any Exercise Notice delivered to the Company after 1:00 p.m., New York
City time, on any Business Day shall be the next succeeding Business Day.
(b) Upon each exercise of the Warrant, the Company shall issue to the Holder a
number of shares of Warrant Shares computed using the following formula:

        X =   Y * (A-B)           A  

Where:

  X =  
the number of Warrant Shares to be issued to the Holder.
    Y =  
the number of Warrant Shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, the number of Warrant Shares subject to the
applicable Exercise Notice.
    A =  
the Fair Market Value as of the Exercise Date.
    B =  
the Exercise Price (as adjusted to the Exercise Date).
    * =  
multiplied by.

(c) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which the Exercise
Notice shall have been delivered to the Company as provided above. As soon as
practicable after each exercise of this Warrant, and in any event within three
Business Days thereafter, the Company shall execute (or cause to be executed)
and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the aggregate number of full Warrant Shares issuable
and issued upon such exercise, together with cash in lieu of any fraction of a
share (as provided in Section 2(d) below). The stock certificate or certificates
so delivered shall be, to the extent possible, in such denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Notice or otherwise and shall be registered in the name of the Holder or,
subject to Section 13, such other name as shall be designated in the Exercise
Notice. Unless the applicable Exercise Notice is revoked as provided in
Section 3(a)(i), this Warrant shall be deemed to have been exercised, and such
stock certificate or certificates shall be deemed to have been issued, and the
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of the shares of Common Stock evidenced by such
stock certificate or certificates for all purposes, as of the Exercise Date.

 

5



--------------------------------------------------------------------------------



 



(d) No fractional shares of any security will be issued in connection with any
exercise hereunder. As to any fraction of a share that would otherwise be
issuable, the Company shall pay cash equal to such fraction multiplied by the
Fair Market Value as of the applicable Exercise Date.
(e) If this Warrant shall have been exercised in part, the Company shall, not
later than the time of delivery of the certificate or certificates representing
the Warrant Shares being issued pursuant to such exercise, deliver to the Holder
a new Warrant evidencing the rights of the Holder to purchase the unexercised
Warrant Shares subject to this Warrant. Such new Warrant shall in all other
respects be identical to this Warrant.
(f) The Company hereby represents and warrants to the Holder that all Warrant
Shares issuable and issued upon the exercise of this Warrant pursuant to the
terms hereof will be validly issued, fully paid and nonassessable, issued
without violation of any preemptive rights and issued free and clear of any
lien, encumbrance, security interest, pledge, mortgage, hypothecation, charge,
adverse claim, title retention agreement of any nature or kind, or other
encumbrance, except as provided for under applicable securities laws and Gaming
Laws. The Company shall pay all of its expenses in connection with, and all
issuance, transfer, stamp and other similar taxes and other governmental charges
that may be imposed upon it with respect to, the exercise of this Warrant or the
issue or delivery of Warrant Shares hereunder.
3. Exercise Cap; Redemptions.
(a) Exercise Cap.
(i) Subject to Section 3(a)(ii), the Holder shall not be entitled to exercise
its rights to purchase Warrant Shares hereunder to the extent, and only to the
extent, such exercise would cause such Holder, together with its Affiliates, to
become the beneficial owner of more than 9.9% of the issued and outstanding
shares of the Common Stock, as determined pursuant to Section 13 of the Exchange
Act. (the “Exercise Cap”) The Company shall, within one Business Day of delivery
by Holder of an Exercise Notice, notify the Holder in writing of (A) the number
of Warrant Shares that would be issuable to the Holder if such exercise
requested in such Exercise Notice were effected in full and (B) the number of
issued and outstanding shares of the Common Stock (as determined pursuant to
Section 13 of the Exchange Act) as of the most recent date such information is
available to the Company, whereupon, notwithstanding anything to the contrary
set forth herein, the Holder may within one Business Day of its receipt of the
notice from the Company required by this Section revoke such Exercise Notice to
the extent that it determines that such exercise would result in the Holder,
together with its Affiliates, owning in excess of 9.9% of the issued and
outstanding shares of Common Stock, as determined pursuant to Section 13 of the
Exchange Act.

 

6



--------------------------------------------------------------------------------



 



(ii) Notwithstanding anything to the contrary herein, Section 3(a)(i) shall not
limit a Holder from exercising all or any portion of the Warrant if: (A) the
Holder, the Other Holders and the Licensed Affiliates have obtained all Gaming
Approvals necessary to hold, and to exercise in full, the Warrants and the Other
Warrants, and the Holder has notified the Company in writing thereof and has not
revoked such notification, or (B) none of the Holder, the Other Holders or the
Licensed Affiliates are required under the Gaming Laws to obtain any Gaming
Approval to hold, or to exercise in full, the Warrants and the Other Warrants
(e.g., the Company does not own or hold any assets or rights that subject it to
the authority or jurisdiction of a Gaming Authority), and the Holder has
notified the Company in writing thereof and has not revoked such notification.
In connection with the foregoing, the Company shall use its reasonable best
efforts to keep the Holder apprised of all material facts pertaining to the
business and affairs of the Company which have, or would reasonably be expected
to have, a bearing upon the determination of whether any such Gaming Approvals
are or continue to be required, including, without limitation, information
pertaining to any acquisitions or dispositions of assets by the Company or any
of its Affiliates that are subject to regulation under Gaming Laws, and shall,
upon request from the Holder from time to time, provide any documents and
records in its possession or in the possession of its Affiliates (to the extent
available to the Company) that the Holder reasonably requests in order to
determine whether such Gaming Approvals are required; provided, that, prior to
receiving any documents and records, the Holder shall agree to comply with the
Company’s insider trading policies as in effect and shall agree to keep the
information contained therein confidential, including to the extent required so
that the Company’s provision of such documents and records does not cause the
Company to breach any confidentiality agreement to which it is a party.
(b) Redemption.
(i) In the event that the stockholders of the Company do not duly approve
(including, without limitation, approval pursuant to the corporate governance
requirements and listing rules promulgated by the Nasdaq Stock Market, including
Rule 5635 thereof) the issuance of Common Stock in connection with the exercise
the Warrants and the Other Warrants, on or prior to January 15, 2010, the Holder
shall thereafter have the right, at any time and from time to time during the
Exercise Period, subject to the vesting requirements of Section 4, to cause the
Company to redeem at the Redemption Price all or any portion of this Warrant
(subject to adjustment on the same basis as is the number of shares for which
this Warrant is exercisable as a result of an event specified in Section 8(a),
8(b) or 8(c)).
(ii) In the event of a Gaming Event, the Holder shall thereafter have the right,
at any time and from time to time during the Exercise Period, to cause the
Company to redeem at the Redemption Price a portion of the Warrant such that the
Holder, the Other Holders and the Licensed Affiliates are not required to
receive any Gaming Approvals to continue to hold the Warrant or to exercise the
Warrant in the manner contemplated herein.

 

7



--------------------------------------------------------------------------------



 



(iii) In order to exercise its redemption rights, in whole or in part, pursuant
to this Section 3(b), the Holder shall deliver this Warrant, together with a
written notice setting forth the portion of the Warrant being redeemed pursuant
to such notice (designated by the number of Warrant Shares underlying such
portion of the Warrant), whether such redemption is pursuant to Section 3(b)(i)
or 3(b)(ii) and wire transfer instructions to which the Company is to send the
cash payment to the Holder of the Redemption Price, to the Company at its
principal offices prior to 1:00 p.m., New York City time, on a Business Day, and
such redemption shall be effective as of the close of business on the day such
notice is received by the Company (a “Redemption Date”). The Redemption Date for
any redemption notice delivered to the Company after 1:00 p.m., New York City
time, on any Business Day shall be the next succeeding Business Day. As soon as
practicable after each such Redemption Date, and in any event within five
(5) Business Days thereafter, the Company shall send to the Holder by wire
transfer of immediately available funds the Redemption Price for the redemption
on such Redemption Date, together with written notice of its calculation of the
Redemption Price, and a new Warrant evidencing the rights of the Holder with
respect to the portion of the Warrant that was not redeemed, and such new
Warrant shall in all other respects be identical to this Warrant.
4. Vesting.
(a) The Warrant shall vest and shall become exercisable or shall fail to vest
and shall be forfeited in each case in accordance with this Section 4.
(b) If the Fund shall have failed to close on at least (i) $100,000,000 in
aggregate capital commitments on or prior to January 30, 2011 or (ii)
$250,000,000 in aggregate capital commitments on or prior to the second
anniversary of the Issue Date, then no portion of the Warrant shall vest and the
Warrant shall be forfeited in its entirety on such second anniversary date.
(c) If the Fund shall have closed on at least $250,000,000 in aggregate capital
commitments on or prior to the second anniversary of the date hereof, then:
(i) 40% of the Warrant shall vest on the earliest date on which the Fund closes
on at least $250,000,000 in aggregate capital commitments;
(ii) an additional 20% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $83,333,333;
(iii) an additional 20% of the Warrant shall vest on the date on which
Cumulative Invested Funds first equals or exceeds $166,666,667;
(iv) an additional 15% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $229,166,667, and
(v) the final 5% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $250,000,000.
(d) If an Alternative Structure is formed, arranged or used in addition to or in
lieu of the Fund for purposes of undertaking in whole or in part the purpose or
functions of the Fund as contemplated by the REF Agreement, then the provisions
of this Warrant shall be interpreted to apply mutatis mutandis with respect to
such Alternative Structure, including by interpreting references in this Warrant
to the “Fund” to include reference to such Alternative Structure and references
in this Warrant to the capital commitments to the Fund to include reference to
the capital of such Alternative Structure.

 

8



--------------------------------------------------------------------------------



 



5. No Impairment; Regulatory Compliance and Cooperation; Gaming Trigger.
(a) The Company will not, by amendment of its certificate of incorporation or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the material terms of this Warrant, but will at all times in good
faith assist in carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment. Without limiting the generality of
the foregoing, the Company will (i) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant and
(ii) obtain all such authorizations, exemptions or consents from any regulatory
body having jurisdiction thereof as may be necessary to enable the Company to
perform its obligations under this Warrant.
(b) Notwithstanding anything the contrary herein, if any exercise of all or any
portion of this Warrant pursuant to Section 2, a redemption of all of any
portion of this Warrant pursuant to Section 3(b) or a transfer of all or any
portion of this Warrant pursuant to Section 13 requires the consent, approval,
waiver, or authorization of any governmental authority or any third party
(including, without limitation, the Nasdaq Stock Market) as a condition to the
lawful and valid exercise, redemption or transfer, as the case may be, then each
of the time periods provided in Section 2, Section 3(b), or Section 13, as
applicable, for the consummation thereof shall be suspended for the period of
time during which any such consent, approval, waiver, or authorization is being
pursued, and if and to the extent that any such suspension causes the
consummation thereof to occur after the intended Expiration Date, then such
Expiration Date shall be extended to (i) in the event of an exercise or
redemption, the date of consummation thereof, and (ii) in the event of a
transfer, 30 days following the date of consummation thereof. The Company agrees
to use its reasonable best efforts to obtain, or to assist the affected person
in obtaining, any such consent, approval, waiver, or authorization (it being
understood that the Company and its subsidiaries shall not have to enter into
any agreements restricting the conduct of their business or agree to dispose of
any assets or rights) and shall cooperate and use its reasonable best efforts to
respond as promptly as practicable to all inquiries received by it or by the
affected person from any governmental authority for initial or additional
information or documentation in connection therewith. The Company and the Holder
shall each bear their own costs and expenses in connection with this
Section 5(b), except that in the case of filing fees for any notification and
report forms contemplated by the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (and the rules and regulations promulgated thereunder), the
Company shall promptly reimburse the holders of Warrants and Other Warrants up
to $22,500 of such fees in the aggregate upon written request therefor.
(c) In the event of a Gaming Trigger that is not a Gaming Event, upon notice
thereof by the Holder to the Company, the Company and the Holder shall meet and
cooperate promptly and in good faith to amend and/or restructure this Warrant
such that (i) the Holder continues to receive, to the greatest extent
practicable, the intended economic benefits hereunder, (ii) the Company
continues to receive, to the greatest extent practicable, the intended economic
benefits hereunder and (iii) the Holder, the Other Holders and the Licensed
Affiliates are not required to obtain any Gaming Approvals to hold or to
exercise this Warrant or any Other Warrants.

 

9



--------------------------------------------------------------------------------



 



6. Expiration. This Warrant and the right to purchase Warrant Shares upon
exercise hereof shall expire at 11:59 p.m. New York City time on April 15, 2017
(as may be extended pursuant to Section 5(b), the “Expiration Date”).
7. Notices of Record Date, etc. In case:
(a) the Company shall take a record of the holders of the Common Stock for the
purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock or any class or any other securities, or to receive any other right, or
(b) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company, any
consolidation or merger of the Company with or into another corporation, or any
transfer of all or substantially all of the assets of the Company in any one
transaction or a series of related transactions, or
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, or
(d) the Company shall grant to the holders of its Common Stock rights or
warrants to subscribe for or purchase any shares of capital stock of any class,
then, and in each such case:
the Company will mail or cause to be mailed to the Holder of this Warrant a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the
estimated effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of the Common Stock shall be entitled to exchange their shares for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least 20 calendar days prior to the
record date or effective date for the event specified in such notice. Such
notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on the Exercise Price
and the number and kind or class of shares or other securities or property which
shall be deliverable or purchasable upon the occurrence of such action or
deliverable upon exercise of this Warrant.
8. Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares and the Exercise Price shall be subject to adjustment
from time to time upon the occurrence of certain events, as follows; provided,
that, if more than one subsection of this Section 8 is applicable to a single
event, the subsection that produces the largest adjustment shall be applied, and
no single event shall cause an adjustment under more than one subsection of this
Section 8 to the extent of any resulting duplication; provided, further, that,
no such adjustment shall be made to the extent that it would cause the Warrant
to be treated as “nonqualified deferred compensation” within the meaning of
Section 409A:
(a) Upon Stock Dividends or Splits. If, at any time after the Issue Date, the
number of shares of Common Stock outstanding is increased by a stock dividend
payable in shares of Common Stock or by a subdivision or split-up of shares of
Common Stock, then, effective as of the record date for the determination of
holders of Common Stock entitled to receive such stock dividend, or to be
affected by such subdivision or split-up, the Exercise Price shall be
appropriately decreased so that the number of shares of Common Stock purchasable
on exercise of this Warrant shall be increased in proportion to such increase in
outstanding shares.

 

10



--------------------------------------------------------------------------------



 



(b) Upon Combinations. If, at any time after the Issue Date, the number of
shares of Common Stock outstanding is decreased by a combination of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then, following the record date to determine shares affected by such
combination, the Exercise Price shall be appropriately increased so that the
number of shares of Common Stock purchasable on exercise of this Warrant shall
be decreased in proportion to such decrease in outstanding shares.
(c) Upon Reclassifications, Reorganizations, Consolidations or Mergers. In the
event of any capital reorganization of the Company, any reclassification of the
stock of the Company (other than a change in par value or from par value to no
par value or from no par value to par value or as a result of a stock dividend
or subdivision, split-up or combination of shares), or any consolidation or
merger of the Company with or into another corporation (where the Company is not
the surviving corporation or where there is a change in or distribution with
respect to the Common Stock), this Warrant shall after such reorganization,
reclassification, consolidation, or merger be exercisable for the kind and
number of shares of stock or other securities or property of the Company or of
the successor corporation resulting from such consolidation or surviving such
merger, if any, to which the holder of the number of Warrant Shares underlying
this Warrant (immediately prior to the time of such reorganization,
reclassification, consolidation or merger) would have been entitled upon such
reorganization, reclassification, consolidation or merger; provided, that, if
the holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of any such reorganization,
reclassification, consolidation or merger, then the consideration that the
Holder shall be entitled to receive upon exercise of this Warrant shall be the
types and amounts of consideration received by the majority of all holders of
the shares of Common Stock that affirmatively make an election (or of all such
holders if none make an election); provided, further, that, to the extent that
such consideration would otherwise cause this Warrant to be treated as
“nonqualified deferred compensation” within the meaning of Section 409A, the
Holder and the Company shall cooperate in good faith to endeavor to cause this
Warrant to be adjusted in such a way as would not cause this Warrant to be
treated as nonqualified deferred compensation. The provisions of this clause
shall similarly apply to successive reorganizations, reclassifications,
consolidations, or mergers.
(d) Extraordinary Distributions. In case the Company shall fix a record date for
the making of an Extraordinary Distribution to all holders of shares of its
Common Stock of securities, evidences of indebtedness, assets, cash, rights or
warrants, in each such case, the Exercise Price in effect prior to such record
date shall be reduced immediately thereafter to the price determined by
multiplying the Exercise Price in effect immediately prior to the reduction by
the quotient of (x) the Fair Market Value as of the last trading day preceding
the first date on which the Common Stock trades regular way on the principal
national securities exchange or quotation system on which the Common Stock is
listed or admitted to trading without the right to receive such distribution,
minus the amount of cash and/or the fair market value of the securities,
evidences of indebtedness, assets, rights or warrants to be so distributed, as
reasonably determined by the Board of Directors, in respect of one share of
Common Stock divided by (y) such Fair Market Value on such date specified in
clause (x); such adjustment shall be made successively whenever such a record
date is fixed.

 

11



--------------------------------------------------------------------------------



 



(e) Adjustment of Number of Shares Purchasable. Upon any adjustment of the
Exercise Price as provided in Section 8(a), 8(b) or 8(c), the Holder shall
thereafter be entitled to purchase upon the exercise thereof, at the Exercise
Price resulting from such adjustment, the number of shares of Common Stock
(calculated to the nearest 1/100th of a share) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares underlying this Warrant and dividing the product thereof by the
Exercise Price resulting from such adjustment.
(f) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 8 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 8 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of shares of Common Stock into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
(g) Notice of Adjustment. Whenever the terms of this Warrant are adjusted
pursuant to this Section 8 or pursuant to any other applicable provision hereof,
the Company shall deliver to the Holder in accordance with the notice provisions
below a certificate signed by the Company’s President or Chief Financial Officer
describing, in reasonable detail, the change or event requiring such adjustment
and the newly adjusted Exercise Price and, as applicable, the kind and amount of
shares, securities or other property purchasable hereunder after giving effect
to such adjustment.
(h) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action that would require an adjustment pursuant
to this Section 8, the Company shall take any and all actions that may be
necessary, including obtaining regulatory, the Nasdaq Stock Market or other
applicable national securities exchange or stockholder approvals or exemptions,
in order that Company may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Holder is entitled to receive
upon exercise of this Warrant.
9. Ordinary Distributions. In the event that (a) the Company shall make a
distribution to holders of shares of its Common Stock of securities, evidences
of indebtedness, assets, cash, rights or warrants, and (b) such distribution
does not result in an adjustment pursuant to Section 8, then concurrently with
any such distribution, the Holder shall be entitled to a payment in an amount
equal to the amount of cash and/or the fair market value of the securities,
evidences of indebtedness, assets, rights or warrants to be so distributed, as
reasonably determined by the Board of Directors, in respect of the Warrant
Shares that would be held by the Holder if the vested portion of this Warrant as
of the record date for such distribution was exercised in full on such record
date pursuant to Section 2 hereof.

 

12



--------------------------------------------------------------------------------



 



10. Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such Common Stock and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant. All securities
which shall be so issuable, when issued upon exercise of the Warrant in
accordance herewith, shall be duly and validly issued and fully paid and
nonassessable, and not subject to preemptive rights.
11. Replacement of Warrants. Upon delivery by the Holder to the Company of
evidence reasonably satisfactory to the Company (such as an affidavit of the
Holder) of the loss, theft, destruction or mutilation of this Warrant and (in
the case of loss, theft or destruction) upon delivery of an indemnity agreement
(with surety if reasonably required) in an amount reasonably satisfactory to the
Company, or (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will issue, in lieu thereof, a new Warrant of like tenor
and dated as of the Issue Date.
12. No Rights as Stockholder. Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.
13. Transfer.
(a) Securities Laws. Neither this Warrant nor the Warrant Shares issuable upon
the exercise hereof have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or under any state securities laws and unless so
registered may not be transferred, sold, pledged, hypothecated or otherwise
disposed of unless an exemption from such registration is available, including
if the Warrant or the Warrant Shares are sold in accordance with Rule 144
promulgated under the Securities Act or any successor rule or regulation
hereafter adopted by the Securities and Exchange Commission.
(b) Restrictions on Transfer.
(i) Subject to Section 5.9 of the Purchase Agreement, the Holder shall not
pledge, sell, encumber, assign, or otherwise transfer all or any portion of this
Warrant prior to the third anniversary date of the Issue Date (the “Third
Anniversary”); provided, that, on and after the date that any portion of this
Warrant first vests pursuant to Section 4, nothing in this clause (i) shall
restrict the rights of the Holder to sell, assign or otherwise transfer (A) all
or any portion of this Warrant (whether vested or unvested) to a subsidiary of
such Holder or to an investment fund under common control with The Yucaipa
Companies, LLC (including, an “alternative investment vehicle” that is
affiliated with any such investment fund), or (B) all of this Warrant to the
persons directly holding the equity interests in the Holder in connection with a
liquidation of such Holder in accordance with the provisions of the constituent
documents of such Holder.

 

13



--------------------------------------------------------------------------------



 



(ii) On and after the Third Anniversary, the Holder may pledge, sell, encumber,
assign, or otherwise transfer all or any portion of this Warrant (whether vested
or unvested) to any person, other than a Competitor; provided, that, a portion
of this Warrant has vested pursuant to Section 4; provided, further, that, if
any Preferred Securities are outstanding on the Seventh Anniversary, unless and
until all such Preferred Securities have been redeemed, the foregoing
restriction on pledges, sales, encumbrances, assignments or transfers to
Competitors shall not be applicable.
(iii) The Holder may pledge, sell, encumber, assign, or otherwise transfer any
or all shares of Common Stock received upon exercise of this Warrant to any
person, other than a Competitor; provided, that, if any Preferred Securities are
outstanding on the Seventh Anniversary, unless and until all such Preferred
Securities have been redeemed, the foregoing restriction on pledges, sales,
encumbrances, assignments or transfers to Competitors shall not be applicable.
(c) Transfer Notice. Promptly following the sale, assignment or other transfer
of all or a portion of this Warrant, the Holder shall surrender this Warrant to
the Company, together with written notice of (i) the name, address, telephone
number and facsimile number of the transferee and (ii) the portion of this
Warrant so transferred (designated by the number of Warrant Shares underlying
such portion of the Warrant). Promptly following delivery by the Holder of such
notice, the Company shall promptly (and in any event within 7 days thereafter)
(A) deliver to the designated transferee a new Warrant evidencing the rights of
such transferee to purchase the Warrant Shares in the denominations as set forth
in such notice, (B) if applicable, deliver to the Holder a new Warrant
evidencing the balance of this Warrant not assigned by the Holder, and (C)
register on the books and records of the Company such transfer. Such new
Warrants shall in all other respects be identical to this Warrant. All or any
portion of this Warrant, if properly assigned in compliance with this
Section 13, may be exercised by the new Holder for the purchase of shares of
Common Stock without having a new Warrant issued.
(d) Legends. Unless the Warrant Shares have been registered under the Securities
Act or transferred pursuant to Rule 144 to a person who is not an affiliate of
the Company, it is understood and agreed that any Warrant or certificate
representing Warrant Shares shall bear the following legend:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.

 

14



--------------------------------------------------------------------------------



 



(e) Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to file timely all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the Securities and Exchange Commission thereunder
(or, if the Company is not required to file such reports, it will, upon the
request of the Holder, make publicly available such information as necessary to
permit sales pursuant to Rule 144 under the Securities Act), and it will use its
reasonable best efforts to take such further action as a Holder may reasonably
request, in each case, to the extent required from time to time to enable the
Holder to, if permitted by the terms of this Warrant, sell this Warrant without
registration under the Securities Act within the limitations of the exemptions
provided by (A) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (B) any successor rule or regulation hereafter adopted by
the Securities and Exchange Commission. Upon the written request of the Holder,
the Company will deliver to such Holder a written statement that it has complied
with such requirements.
14. Miscellaneous.
(a) Delivery of Notices, etc. All notices and other communications from the
Company to the Holder of this Warrant shall be sufficiently made if sent by
first class mail, postage prepaid, personal delivery or by facsimile to the
address or facsimile number, as applicable, of such Holder appearing on the
books of the Company maintained for such purpose (as changed by the Holder from
time to time by like notice). All notices and other communications from the
Holder of this Warrant or in connection herewith to the Company, including any
Exercise Notice or notice of redemption pursuant to Section 3(b), shall be
sufficiently made if sent by first class mail, postage prepaid, personal
delivery or by facsimile to the address or facsimile number, as applicable, of
the Company at its principal offices as shown below or as changed by the Company
from time to time by like notice. Any notice and other communication in
accordance with this Section 14(a) shall be deemed to be delivered, given and
received for all purposes as of: (i) three Business Days immediately following
the date sent, if sent by first class mail, postage prepaid, (ii) the date so
delivered, if delivered personally, and (iii) the date sent, if sent by
facsimile.
(b) Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Company or the Holder shall operate as a
waiver of such right or otherwise prejudice the rights, powers or remedies of
such person.
(c) Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder to pay the Exercise Price for any Warrant Shares other
than pursuant to an exercise of this Warrant or give rise to any status of or
liability as a stockholder of the Company, whether such status or liability is
asserted by the Company or by creditors of the Company.
(d) Remedies. Each Holder of Warrants and/or Warrant Shares, in addition to
being entitled to exercise its rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant and hereby agrees, in an action for specific performance, to
waive the defense that a remedy at law would be adequate.
(e) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

 

15



--------------------------------------------------------------------------------



 



(f) Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. Notwithstanding the foregoing, the Holder may, by
written notice to the Company at any time and from time to time, reduce the
Exercise Cap hereunder to a lower percentage.
(g) Successors and Assigns. Subject to the terms hereof, this Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the permitted successors and assigns of the Holder
hereof. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and to the extent applicable, all
Holders of Warrant Shares issued upon the exercise hereof (including
transferees), and shall be enforceable by any such Holder.
(h) Section 409A. The parties agree that this Warrant is intended to constitute
a compensatory “stock option” that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A and is therefore exempt from
the requirements of Section 409A. The provisions of this Warrant shall be
interpreted in accordance with Section 409A, to the extent applicable.
(i) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.
(j) Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.
(k) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York.

              MORGANS HOTEL GROUP CO.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Principal Office:
 
            475 Tenth Ave.
New York, New York 10018
Facsimile Number: (212) 277-4280
Attention: Corporate Secretary

 

16



--------------------------------------------------------------------------------



 



ATTACHMENT A
NOTICE OF EXERCISE
Morgans Hotel Group Co. (the “Company”)
Attention: Corporate Secretary
The undersigned Holder of this Warrant exercises [this Warrant in full] [a
portion of this Warrant for [_____] shares of Common Stock of the Company], on a
net exercise basis in accordance with Section 2(b) of this Warrant, and hereby
instructs the Company (a) to issue certificates for a number of Warrant Shares
determined pursuant to Section 2(b) of this Warrant in the name of and delivered
to __________________ whose address is ____________________________ and (b) if
such issued shares of Common Stock shall not include all of the shares of Common
Stock issuable as provided in this Warrant, to deliver a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable under the
Warrant to the undersigned.

     
 
   
(Name of Registered Owner)
   
 
   
 
   
(Signature of Registered Owner)
   
 
   
 
   
(Street Address)
   
 
   
 
   
 
   
 
   
(Dated)
   

 

 



--------------------------------------------------------------------------------



 



Exhibit B
See Attached

 

 



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.
Issue Date: October 15, 2009 (the “Issue Date”)
MORGANS HOTEL GROUP CO.
Common Stock Purchase Warrant
Morgans Hotel Group Co. (the “Company”), for value received, hereby certifies
and agrees that YUCAIPA AMERICAN ALLIANCE FUND II, LLC, or its registered
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time during the Exercise Period (as defined
below), Two Million Five Hundred Thousand (2,500,000) shares (the “Warrant
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), at a purchase price (the “Exercise Price”) per share equal to $6.00.
The Exercise Price and the number of Warrant Shares to be purchased upon
exercise of this Warrant are subject to adjustment as hereinafter provided.
1. Defined Terms.
“Affiliate” has the meaning ascribed to such term in Section 12 of the Exchange
Act; provided, that, the existence of a management contract primarily for
operational services provided by the Company or an Affiliate of the Company
shall not be deemed to be control by the Company or such Affiliate, as the case
may be.
“Alternative Structure” has the meaning ascribed to such term in the REF
Agreement.
“Appraised Value” per share of Common Stock as of a date specified herein shall
mean the fair market value of a share of Common Stock as of such date as
determined by an investment bank of nationally recognized standing selected
jointly by the Holder and the Company. If the Company and the Holder cannot
agree on a mutually acceptable investment bank, then the Company and the Holder
shall each choose one such investment bank and the respective chosen firms shall
jointly select a third investment bank, which shall make the determination. The
Company shall pay the costs and fees of each such investment bank (including any
such investment bank selected by the Holder), and the decision of the investment
bank making such determination of Appraised Value shall be final and binding on
the Company and the Holder. No discount shall be applied on account of (i) any
Warrants or Warrant Shares representing a minority interest, (ii) any lack of
liquidity of the Common Stock or the Warrants, or (iii) the fact that the
Warrants or Warrant Shares may constitute “restricted securities” for securities
law purposes.

 

 



--------------------------------------------------------------------------------



 



“Board of Directors” means the Board of Directors of the Company.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
“Commencement Date” means the earlier of (i) the first Business Day immediately
following the special meeting of stockholders of the Company to approve the
issuance of the Common Stock in connection with the exercise of the Warrants and
(ii) January 15, 2010.
“Common Stock” has the meaning ascribed to such term in the preamble of this
Warrant.
“Company” has the meaning ascribed to such term in the preamble of this Warrant.
“Competitor” means a person that engages in the business of operating,
licensing, franchising or managing a hotel brand or group of hotels, provided,
that, for the avoidance of doubt, an investment fund or other person or entity
that engages in any such business primarily for investment purposes shall not
constitute a “Competitor” hereunder.
“Cumulative Invested Funds” means the sum of, without duplication, (a) the
cumulative amount of investments made by the Fund on or prior to the fifth
anniversary of the date hereof, plus (b) the cumulative amount of follow-on
investments made by the Fund after the fifth anniversary of the date hereof in
connection with investments held by the Fund as of the fifth anniversary of the
date hereof, plus (c) the cumulative amount of expenses paid by the Fund in
accordance with the Fund Constituent Documents, provided, that, the amount
described in the foregoing clause (c) shall exclude any expenses paid for the
primary purpose of obtaining vesting of this Warrant under Section 4.
“Exchange Act” means Securities Exchange Act of 1934, as amended.
“Exercise Cap” has the meaning ascribed to such term in Section 3(a)(i).
“Exercise Date” has the meaning ascribed to such term in Section 2(a).
“Exercise Notice” has the meaning ascribed to such term in Section 2(a).
“Exercise Period” means the period commencing on the date the Warrant becomes
vested in accordance with Section 4 (but not earlier than the Commencement Date)
and ending on the Expiration Date.
“Exercise Price” has the meaning ascribed to such term in the preamble of this
Warrant.

 

2



--------------------------------------------------------------------------------



 



“Expiration Date” has the meaning ascribed to such term in Section 6.
“Extraordinary Distribution” means a distribution by the Company to holders of
shares of its Common Stock of securities, evidences of indebtedness, assets,
cash, rights or warrants provided that the fair market value (as reasonably
determined by the Board of Directors) of the property distributed exceeds 10% of
the Fair Market Value of such shares on the applicable record date.
“Fair Market Value” of a Warrant Share means, as of any date:
(i) if the Common Stock is traded on a securities exchange or quoted on the
Nasdaq Stock Market, the Fair Market Value of a Warrant Share shall be deemed to
be the average of the closing prices over the five Business Day period ending on
the Business Day immediately prior to such date; or
(ii) if clause (i) immediately above is not applicable, the Fair Market Value of
a Warrant Share shall be determined in reasonable good faith by the Board of
Directors; provided, that, the Company shall give the Holder prompt written
notice thereof following any such determination, together with reasonable data
and documentation to support such determination; provided, further, that, for
purposes of Sections 2 and 3 only, if the Holder objects to any such
determination within two Business Days after receiving notice of the same, the
Fair Market Value of a Warrant Share shall be the Appraised Value thereof.
“Fund” has the meaning ascribed to such term in the REF Agreement.
“Fund Constituent Documents” means the constituent documents of the Fund,
including, without limitation, the limited partnership agreement or other
equivalent or related governing agreements of the Fund.
“Gaming Approval” means any approval or consent required under Gaming Laws to be
obtained from any Gaming Authority, including, without limitation, any
registration, finding of suitability or approval of an acquisition of control.
“Gaming Authority” means any governmental entity with regulatory control,
authority or jurisdiction over casino, pari-mutuel, lottery or other gaming
activities and operations within the State of Nevada, including, without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the Clark County Liquor and Gaming Licensing Board and the City of Las Vegas.
“Gaming Event” means a Gaming Approval requirement arises for the Holder, an
Other Holder or a Licensed Affiliate to hold or exercise this Warrant or any
Other Warrants as a result of circumstances primarily caused by the Company or
any of its subsidiaries.
“Gaming Laws” means all laws, regulations, rules, ordinances or other
pronouncements pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over casino, pari-mutuel, lottery or other gaming
activities in any jurisdiction, including all rules and regulations established
by any Gaming Authority.

 

3



--------------------------------------------------------------------------------



 



“Gaming Trigger” means a Gaming Approval requirement for the Holder, an Other
Holder or a Licensed Affiliate to hold or exercise this Warrant or any Other
Warrants that does not arise as a result of circumstances primarily caused by
the Holder, an Other Holder, or a Licensed Affiliate.
“Holder” has the meaning ascribed to such term in the preamble of this Warrant.
“Issue Date” has the meaning ascribed to such term above the preamble of this
Warrant.
“Licensed Affiliate” means a person who is associated or affiliated with the
Holder, an Other Holder or any of their respective Affiliates and is required
under Gaming Laws to obtain a Gaming Approval for the Holder or an Other Holder
to hold, or to exercise in full, the Warrants and the Other Warrants.
“Other Holders” means the holders of the Other Warrants (other than the Holder).
“Other Warrants” means the warrants issued pursuant to the Purchase Agreement
that are held by Affiliates of the Holder and the warrants issued pursuant to
the REF Agreement (other than this Warrant).
“Preferred Securities” means the Preferred Stock, par value $0.01 per share, of
the Company designated as Series a Preferred Securities issued to Affiliates of
the Holder pursuant to the Purchase Agreement.
“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Issue Date, by and among the Company and the Other Holders.
“Redemption Date” has the meaning ascribed to such term in Section 3(b)(iii).
“Redemption Price” means, with respect to any portion of the Warrant being
redeemed pursuant to Section 3(b) as of a Redemption Date, the number of Warrant
Shares underlying such portion of the Warrant multiplied by an amount equal to
(A) the Fair Market Value as of the Redemption Date less (B) the Exercise Price
as of the Redemption Date.
“REF Agreement” means that certain Real Estate Fund Formation Agreement, dated
as of the Issue Date, by and between the Company and the Holder.
“Securities Act” has the meaning ascribed to such term in Section 13(a).
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, and the regulations of the United States Department
of the Treasury and other administrative guidance issued thereunder.
“Seventh Anniversary” means the seventh anniversary of the Issue Date.
“Third Anniversary” has the meaning ascribed to such term in Section 13(b)(i).
“Warrant Shares” has the meaning ascribed to such term in the preamble of this
Warrant.

 

4



--------------------------------------------------------------------------------



 



2. Method of Exercise.
(a) This Warrant may be exercised by the Holder at any time and from time to
time during the Exercise Period, subject to the vesting requirements of
Section 4, for all or any portion of the number of Warrant Shares purchasable
hereunder. In order to exercise this Warrant, in whole or in part, the Holder
shall deliver this Warrant, together with a duly executed copy of the form of
notice of exercise attached hereto as Attachment A (together, the “Exercise
Notice”), to the Company at its principal offices prior to 1:00 p.m., New York
City time, on a Business Day, which Exercise Notice shall specify the number of
Warrant Shares subject to such Exercise Notice (the date on which such delivery
shall have taken place being referred to as the “Exercise Date”). The Exercise
Date for any Exercise Notice delivered to the Company after 1:00 p.m., New York
City time, on any Business Day shall be the next succeeding Business Day.
(b) Upon each exercise of the Warrant, the Company shall issue to the Holder a
number of shares of Warrant Shares computed using the following formula:

        X =   Y * (A-B)         A  

Where:

  X =  
the number of Warrant Shares to be issued to the Holder.
    Y =  
the number of Warrant Shares purchasable under the Warrant or, if only a portion
of the Warrant is being exercised, the number of Warrant Shares subject to the
applicable Exercise Notice.
    A =  
the Fair Market Value as of the Exercise Date.
    B =  
the Exercise Price (as adjusted to the Exercise Date).
    * =  
multiplied by.

(c) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which the Exercise
Notice shall have been delivered to the Company as provided above. As soon as
practicable after each exercise of this Warrant, and in any event within three
Business Days thereafter, the Company shall execute (or cause to be executed)
and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the aggregate number of full Warrant Shares issuable
and issued upon such exercise, together with cash in lieu of any fraction of a
share (as provided in Section 2(d) below). The stock certificate or certificates
so delivered shall be, to the extent possible, in such denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Notice or otherwise and shall be registered in the name of the Holder or,
subject to Section 13, such other name as shall be designated in the Exercise
Notice. Unless the applicable Exercise Notice is revoked as provided in
Section 3(a)(i), this Warrant shall be deemed to have been exercised, and such
stock certificate or certificates shall be deemed to have been issued, and the
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of the shares of Common Stock evidenced by such
stock certificate or certificates for all purposes, as of the Exercise Date.

 

5



--------------------------------------------------------------------------------



 



(d) No fractional shares of any security will be issued in connection with any
exercise hereunder. As to any fraction of a share that would otherwise be
issuable, the Company shall pay cash equal to such fraction multiplied by the
Fair Market Value as of the applicable Exercise Date.
(e) If this Warrant shall have been exercised in part, the Company shall, not
later than the time of delivery of the certificate or certificates representing
the Warrant Shares being issued pursuant to such exercise, deliver to the Holder
a new Warrant evidencing the rights of the Holder to purchase the unexercised
Warrant Shares subject to this Warrant. Such new Warrant shall in all other
respects be identical to this Warrant.
(f) The Company hereby represents and warrants to the Holder that all Warrant
Shares issuable and issued upon the exercise of this Warrant pursuant to the
terms hereof will be validly issued, fully paid and nonassessable, issued
without violation of any preemptive rights and issued free and clear of any
lien, encumbrance, security interest, pledge, mortgage, hypothecation, charge,
adverse claim, title retention agreement of any nature or kind, or other
encumbrance, except as provided for under applicable securities laws and Gaming
Laws. The Company shall pay all of its expenses in connection with, and all
issuance, transfer, stamp and other similar taxes and other governmental charges
that may be imposed upon it with respect to, the exercise of this Warrant or the
issue or delivery of Warrant Shares hereunder.
3. Exercise Cap; Redemptions.
(a) Exercise Cap.
(i) Subject to Section 3(a)(ii), the Holder shall not be entitled to exercise
its rights to purchase Warrant Shares hereunder to the extent, and only to the
extent, such exercise would cause such Holder, together with its Affiliates, to
become the beneficial owner of more than 9.9% of the issued and outstanding
shares of the Common Stock, as determined pursuant to Section 13 of the Exchange
Act. (the “Exercise Cap”) The Company shall, within one Business Day of delivery
by Holder of an Exercise Notice, notify the Holder in writing of (A) the number
of Warrant Shares that would be issuable to the Holder if such exercise
requested in such Exercise Notice were effected in full and (B) the number of
issued and outstanding shares of the Common Stock (as determined pursuant to
Section 13 of the Exchange Act) as of the most recent date such information is
available to the Company, whereupon, notwithstanding anything to the contrary
set forth herein, the Holder may within one Business Day of its receipt of the
notice from the Company required by this Section revoke such Exercise Notice to
the extent that it determines that such exercise would result in the Holder,
together with its Affiliates, owning in excess of 9.9% of the issued and
outstanding shares of Common Stock, as determined pursuant to Section 13 of the
Exchange Act.

 

6



--------------------------------------------------------------------------------



 



(ii) Notwithstanding anything to the contrary herein, Section 3(a)(i) shall not
limit a Holder from exercising all or any portion of the Warrant if: (A) the
Holder, the Other Holders and the Licensed Affiliates have obtained all Gaming
Approvals necessary to hold, and to exercise in full, the Warrants and the Other
Warrants, and the Holder has notified the Company in writing thereof and has not
revoked such notification, or (B) none of the Holder, the Other Holders or the
Licensed Affiliates are required under the Gaming Laws to obtain any Gaming
Approval to hold, or to exercise in full, the Warrants and the Other Warrants
(e.g., the Company does not own or hold any assets or rights that subject it to
the authority or jurisdiction of a Gaming Authority), and the Holder has
notified the Company in writing thereof and has not revoked such notification.
In connection with the foregoing, the Company shall use its reasonable best
efforts to keep the Holder apprised of all material facts pertaining to the
business and affairs of the Company which have, or would reasonably be expected
to have, a bearing upon the determination of whether any such Gaming Approvals
are or continue to be required, including, without limitation, information
pertaining to any acquisitions or dispositions of assets by the Company or any
of its Affiliates that are subject to regulation under Gaming Laws, and shall,
upon request from the Holder from time to time, provide any documents and
records in its possession or in the possession of its Affiliates (to the extent
available to the Company) that the Holder reasonably requests in order to
determine whether such Gaming Approvals are required; provided, that, prior to
receiving any documents and records, the Holder shall agree to comply with the
Company’s insider trading policies as in effect and shall agree to keep the
information contained therein confidential, including to the extent required so
that the Company’s provision of such documents and records does not cause the
Company to breach any confidentiality agreement to which it is a party.
(b) Redemption.
(i) In the event that the stockholders of the Company do not duly approve
(including, without limitation, approval pursuant to the corporate governance
requirements and listing rules promulgated by the Nasdaq Stock Market, including
Rule 5635 thereof) the issuance of Common Stock in connection with the exercise
the Warrants and the Other Warrants, on or prior to January 15, 2010, the Holder
shall thereafter have the right, at any time and from time to time during the
Exercise Period, subject to the vesting requirements of Section 4, to cause the
Company to redeem at the Redemption Price all or any portion of this Warrant
(subject to adjustment on the same basis as is the number of shares for which
this Warrant is exercisable as a result of an event specified in Section 8(a),
8(b) or 8(c)).
(ii) In the event of a Gaming Event, the Holder shall thereafter have the right,
at any time and from time to time during the Exercise Period, to cause the
Company to redeem at the Redemption Price a portion of the Warrant such that the
Holder, the Other Holders and the Licensed Affiliates are not required to
receive any Gaming Approvals to continue to hold the Warrant or to exercise the
Warrant in the manner contemplated herein.

 

7



--------------------------------------------------------------------------------



 



(iii) In order to exercise its redemption rights, in whole or in part, pursuant
to this Section 3(b), the Holder shall deliver this Warrant, together with a
written notice setting forth the portion of the Warrant being redeemed pursuant
to such notice (designated by the number of Warrant Shares underlying such
portion of the Warrant), whether such redemption is pursuant to Section 3(b)(i)
or 3(b)(ii) and wire transfer instructions to which the Company is to send the
cash payment to the Holder of the Redemption Price, to the Company at its
principal offices prior to 1:00 p.m., New York City time, on a Business Day, and
such redemption shall be effective as of the close of business on the day such
notice is received by the Company (a “Redemption Date”). The Redemption Date for
any redemption notice delivered to the Company after 1:00 p.m., New York City
time, on any Business Day shall be the next succeeding Business Day. As soon as
practicable after each such Redemption Date, and in any event within five
(5) Business Days thereafter, the Company shall send to the Holder by wire
transfer of immediately available funds the Redemption Price for the redemption
on such Redemption Date, together with written notice of its calculation of the
Redemption Price, and a new Warrant evidencing the rights of the Holder with
respect to the portion of the Warrant that was not redeemed, and such new
Warrant shall in all other respects be identical to this Warrant.
4. Vesting.
(a) The Warrant shall vest and shall become exercisable or shall fail to vest
and shall be forfeited in each case in accordance with this Section 4.
(b) If the Fund shall have failed to close on at least (i) $100,000,000 in
aggregate capital commitments on or prior to January 30, 2011 or (ii)
$500,000,000 in aggregate capital commitments on or prior to the second
anniversary of the Issue Date, then no portion of the Warrant shall vest and the
Warrant shall be forfeited in its entirety on such second anniversary date.
(c) If the Fund shall have closed on at least $500,000,000 in aggregate capital
commitments on or prior to the second anniversary of the date hereof, then:
(i) 40% of the Warrant shall vest on the earliest date on which the Fund closes
on at least $500,000,000 in aggregate capital commitments;
(ii) an additional 20% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $333,333,333;
(iii) an additional 20% of the Warrant shall vest on the date on which
Cumulative Invested Funds first equals or exceeds $416,666,667;
(iv) an additional 15% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $479,166,667, and
(v) the final 5% of the Warrant shall vest on the date on which Cumulative
Invested Funds first equals or exceeds $500,000,000.
(d) If an Alternative Structure is formed, arranged or used in addition to or in
lieu of the Fund for purposes of undertaking in whole or in part the purpose or
functions of the Fund as contemplated by the REF Agreement, then the provisions
of this Warrant shall be interpreted to apply mutatis mutandis with respect to
such Alternative Structure, including by interpreting references in this Warrant
to the “Fund” to include reference to such Alternative Structure and references
in this Warrant to the capital commitments to the Fund to include reference to
the capital of such Alternative Structure.

 

8



--------------------------------------------------------------------------------



 



5. No Impairment; Regulatory Compliance and Cooperation; Gaming Trigger.
(a) The Company will not, by amendment of its certificate of incorporation or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the material terms of this Warrant, but will at all times in good
faith assist in carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder of this Warrant against impairment. Without limiting the generality of
the foregoing, the Company will (i) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant and
(ii) obtain all such authorizations, exemptions or consents from any regulatory
body having jurisdiction thereof as may be necessary to enable the Company to
perform its obligations under this Warrant.
(b) Notwithstanding anything the contrary herein, if any exercise of all or any
portion of this Warrant pursuant to Section 2, a redemption of all of any
portion of this Warrant pursuant to Section 3(b) or a transfer of all or any
portion of this Warrant pursuant to Section 13 requires the consent, approval,
waiver, or authorization of any governmental authority or any third party
(including, without limitation, the Nasdaq Stock Market) as a condition to the
lawful and valid exercise, redemption or transfer, as the case may be, then each
of the time periods provided in Section 2, Section 3(b), or Section 13, as
applicable, for the consummation thereof shall be suspended for the period of
time during which any such consent, approval, waiver, or authorization is being
pursued, and if and to the extent that any such suspension causes the
consummation thereof to occur after the intended Expiration Date, then such
Expiration Date shall be extended to (i) in the event of an exercise or
redemption, the date of consummation thereof, and (ii) in the event of a
transfer, 30 days following the date of consummation thereof. The Company agrees
to use its reasonable best efforts to obtain, or to assist the affected person
in obtaining, any such consent, approval, waiver, or authorization (it being
understood that the Company and its subsidiaries shall not have to enter into
any agreements restricting the conduct of their business or agree to dispose of
any assets or rights) and shall cooperate and use its reasonable best efforts to
respond as promptly as practicable to all inquiries received by it or by the
affected person from any governmental authority for initial or additional
information or documentation in connection therewith. The Company and the Holder
shall each bear their own costs and expenses in connection with this
Section 5(b), except that in the case of filing fees for any notification and
report forms contemplated by the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (and the rules and regulations promulgated thereunder), the
Company shall promptly reimburse the holders of Warrants and Other Warrants up
to $22,500 of such fees in the aggregate upon written request therefor.
(c) In the event of a Gaming Trigger that is not a Gaming Event, upon notice
thereof by the Holder to the Company, the Company and the Holder shall meet and
cooperate promptly and in good faith to amend and/or restructure this Warrant
such that (i) the Holder continues to receive, to the greatest extent
practicable, the intended economic benefits hereunder, (ii) the Company
continues to receive, to the greatest extent practicable, the intended economic
benefits hereunder and (iii) the Holder, the Other Holders and the Licensed
Affiliates are not required to obtain any Gaming Approvals to hold or to
exercise this Warrant or any Other Warrants.

 

9



--------------------------------------------------------------------------------



 



6. Expiration. This Warrant and the right to purchase Warrant Shares upon
exercise hereof shall expire at 11:59 p.m. New York City time on April 15, 2017
(as may be extended pursuant to Section 5(b), the “Expiration Date”).
7. Notices of Record Date, etc. In case:
(a) the Company shall take a record of the holders of the Common Stock for the
purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock or any class or any other securities, or to receive any other right, or
(b) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company, any
consolidation or merger of the Company with or into another corporation, or any
transfer of all or substantially all of the assets of the Company in any one
transaction or a series of related transactions, or
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, or
(d) the Company shall grant to the holders of its Common Stock rights or
warrants to subscribe for or purchase any shares of capital stock of any class,
then, and in each such case:
the Company will mail or cause to be mailed to the Holder of this Warrant a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the
estimated effective date on which such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as of which the holders of
record of the Common Stock shall be entitled to exchange their shares for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least 20 calendar days prior to the
record date or effective date for the event specified in such notice. Such
notice shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on the Exercise Price
and the number and kind or class of shares or other securities or property which
shall be deliverable or purchasable upon the occurrence of such action or
deliverable upon exercise of this Warrant.
8. Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares and the Exercise Price shall be subject to adjustment
from time to time upon the occurrence of certain events, as follows; provided,
that, if more than one subsection of this Section 8 is applicable to a single
event, the subsection that produces the largest adjustment shall be applied, and
no single event shall cause an adjustment under more than one subsection of this
Section 8 to the extent of any resulting duplication; provided, further, that,
no such adjustment shall be made to the extent that it would cause the Warrant
to be treated as “nonqualified deferred compensation” within the meaning of
Section 409A:
(a) Upon Stock Dividends or Splits. If, at any time after the Issue Date, the
number of shares of Common Stock outstanding is increased by a stock dividend
payable in shares of Common Stock or by a subdivision or split-up of shares of
Common Stock, then, effective as of the record date for the determination of
holders of Common Stock entitled to receive such stock dividend, or to be
affected by such subdivision or split-up, the Exercise Price shall be
appropriately decreased so that the number of shares of Common Stock purchasable
on exercise of this Warrant shall be increased in proportion to such increase in
outstanding shares.

 

10



--------------------------------------------------------------------------------



 



(b) Upon Combinations. If, at any time after the Issue Date, the number of
shares of Common Stock outstanding is decreased by a combination of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then, following the record date to determine shares affected by such
combination, the Exercise Price shall be appropriately increased so that the
number of shares of Common Stock purchasable on exercise of this Warrant shall
be decreased in proportion to such decrease in outstanding shares.
(c) Upon Reclassifications, Reorganizations, Consolidations or Mergers. In the
event of any capital reorganization of the Company, any reclassification of the
stock of the Company (other than a change in par value or from par value to no
par value or from no par value to par value or as a result of a stock dividend
or subdivision, split-up or combination of shares), or any consolidation or
merger of the Company with or into another corporation (where the Company is not
the surviving corporation or where there is a change in or distribution with
respect to the Common Stock), this Warrant shall after such reorganization,
reclassification, consolidation, or merger be exercisable for the kind and
number of shares of stock or other securities or property of the Company or of
the successor corporation resulting from such consolidation or surviving such
merger, if any, to which the holder of the number of Warrant Shares underlying
this Warrant (immediately prior to the time of such reorganization,
reclassification, consolidation or merger) would have been entitled upon such
reorganization, reclassification, consolidation or merger; provided, that, if
the holders of Common Stock have the right to elect the kind or amount of
consideration receivable upon consummation of any such reorganization,
reclassification, consolidation or merger, then the consideration that the
Holder shall be entitled to receive upon exercise of this Warrant shall be the
types and amounts of consideration received by the majority of all holders of
the shares of Common Stock that affirmatively make an election (or of all such
holders if none make an election); provided, further, that, to the extent that
such consideration would otherwise cause this Warrant to be treated as
“nonqualified deferred compensation” within the meaning of Section 409A, the
Holder and the Company shall cooperate in good faith to endeavor to cause this
Warrant to be adjusted in such a way as would not cause this Warrant to be
treated as nonqualified deferred compensation. The provisions of this clause
shall similarly apply to successive reorganizations, reclassifications,
consolidations, or mergers.
(d) Extraordinary Distributions. In case the Company shall fix a record date for
the making of an Extraordinary Distribution to all holders of shares of its
Common Stock of securities, evidences of indebtedness, assets, cash, rights or
warrants, in each such case, the Exercise Price in effect prior to such record
date shall be reduced immediately thereafter to the price determined by
multiplying the Exercise Price in effect immediately prior to the reduction by
the quotient of (x) the Fair Market Value as of the last trading day preceding
the first date on which the Common Stock trades regular way on the principal
national securities exchange or quotation system on which the Common Stock is
listed or admitted to trading without the right to receive such distribution,
minus the amount of cash and/or the fair market value of the securities,
evidences of indebtedness, assets, rights or warrants to be so distributed, as
reasonably determined by the Board of Directors, in respect of one share of
Common Stock divided by (y) such Fair Market Value on such date specified in
clause (x); such adjustment shall be made successively whenever such a record
date is fixed.

 

11



--------------------------------------------------------------------------------



 



(e) Adjustment of Number of Shares Purchasable. Upon any adjustment of the
Exercise Price as provided in Section 8(a), 8(b) or 8(c), the Holder shall
thereafter be entitled to purchase upon the exercise thereof, at the Exercise
Price resulting from such adjustment, the number of shares of Common Stock
(calculated to the nearest 1/100th of a share) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares underlying this Warrant and dividing the product thereof by the
Exercise Price resulting from such adjustment.
(f) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 8 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 8 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of shares of Common Stock into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.
(g) Notice of Adjustment. Whenever the terms of this Warrant are adjusted
pursuant to this Section 8 or pursuant to any other applicable provision hereof,
the Company shall deliver to the Holder in accordance with the notice provisions
below a certificate signed by the Company’s President or Chief Financial Officer
describing, in reasonable detail, the change or event requiring such adjustment
and the newly adjusted Exercise Price and, as applicable, the kind and amount of
shares, securities or other property purchasable hereunder after giving effect
to such adjustment.
(h) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action that would require an adjustment pursuant
to this Section 8, the Company shall take any and all actions that may be
necessary, including obtaining regulatory, the Nasdaq Stock Market or other
applicable national securities exchange or stockholder approvals or exemptions,
in order that Company may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Holder is entitled to receive
upon exercise of this Warrant.
9. Ordinary Distributions. In the event that (a) the Company shall make a
distribution to holders of shares of its Common Stock of securities, evidences
of indebtedness, assets, cash, rights or warrants, and (b) such distribution
does not result in an adjustment pursuant to Section 8, then concurrently with
any such distribution, the Holder shall be entitled to a payment in an amount
equal to the amount of cash and/or the fair market value of the securities,
evidences of indebtedness, assets, rights or warrants to be so distributed, as
reasonably determined by the Board of Directors, in respect of the Warrant
Shares that would be held by the Holder if the vested portion of this Warrant as
of the record date for such distribution was exercised in full on such record
date pursuant to Section 2 hereof.

 

12



--------------------------------------------------------------------------------



 



10. Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such Common Stock and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant. All securities
which shall be so issuable, when issued upon exercise of the Warrant in
accordance herewith, shall be duly and validly issued and fully paid and
nonassessable, and not subject to preemptive rights.
11. Replacement of Warrants. Upon delivery by the Holder to the Company of
evidence reasonably satisfactory to the Company (such as an affidavit of the
Holder) of the loss, theft, destruction or mutilation of this Warrant and (in
the case of loss, theft or destruction) upon delivery of an indemnity agreement
(with surety if reasonably required) in an amount reasonably satisfactory to the
Company, or (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will issue, in lieu thereof, a new Warrant of like tenor
and dated as of the Issue Date.
12. No Rights as Stockholder. Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.
13. Transfer.
(a) Securities Laws. Neither this Warrant nor the Warrant Shares issuable upon
the exercise hereof have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or under any state securities laws and unless so
registered may not be transferred, sold, pledged, hypothecated or otherwise
disposed of unless an exemption from such registration is available, including
if the Warrant or the Warrant Shares are sold in accordance with Rule 144
promulgated under the Securities Act or any successor rule or regulation
hereafter adopted by the Securities and Exchange Commission.
(b) Restrictions on Transfer.
(i) Subject to Section 5.9 of the Purchase Agreement, the Holder shall not
pledge, sell, encumber, assign, or otherwise transfer all or any portion of this
Warrant prior to the third anniversary date of the Issue Date (the “Third
Anniversary”); provided, that, on and after the date that any portion of this
Warrant first vests pursuant to Section 4, nothing in this clause (i) shall
restrict the rights of the Holder to sell, assign or otherwise transfer (A) all
or any portion of this Warrant (whether vested or unvested) to a subsidiary of
such Holder or to an investment fund under common control with The Yucaipa
Companies, LLC (including, an “alternative investment vehicle” that is
affiliated with any such investment fund), or (B) all of this Warrant to the
persons directly holding the equity interests in the Holder in connection with a
liquidation of such Holder in accordance with the provisions of the constituent
documents of such Holder.

 

13



--------------------------------------------------------------------------------



 



(ii) On and after the Third Anniversary, the Holder may pledge, sell, encumber,
assign, or otherwise transfer all or any portion of this Warrant (whether vested
or unvested) to any person, other than a Competitor; provided, that, a portion
of this Warrant has vested pursuant to Section 4; provided, further, that, if
any Preferred Securities are outstanding on the Seventh Anniversary, unless and
until all such Preferred Securities have been redeemed, the foregoing
restriction on pledges, sales, encumbrances, assignments or transfers to
Competitors shall not be applicable.
(iii) The Holder may pledge, sell, encumber, assign, or otherwise transfer any
or all shares of Common Stock received upon exercise of this Warrant to any
person, other than a Competitor; provided, that, if any Preferred Securities are
outstanding on the Seventh Anniversary, unless and until all such Preferred
Securities have been redeemed, the foregoing restriction on pledges, sales,
encumbrances, assignments or transfers to Competitors shall not be applicable.
(c) Transfer Notice. Promptly following the sale, assignment or other transfer
of all or a portion of this Warrant, the Holder shall surrender this Warrant to
the Company, together with written notice of (i) the name, address, telephone
number and facsimile number of the transferee and (ii) the portion of this
Warrant so transferred (designated by the number of Warrant Shares underlying
such portion of the Warrant). Promptly following delivery by the Holder of such
notice, the Company shall promptly (and in any event within 7 days thereafter)
(A) deliver to the designated transferee a new Warrant evidencing the rights of
such transferee to purchase the Warrant Shares in the denominations as set forth
in such notice, (B) if applicable, deliver to the Holder a new Warrant
evidencing the balance of this Warrant not assigned by the Holder, and (C)
register on the books and records of the Company such transfer. Such new
Warrants shall in all other respects be identical to this Warrant. All or any
portion of this Warrant, if properly assigned in compliance with this
Section 13, may be exercised by the new Holder for the purchase of shares of
Common Stock without having a new Warrant issued.
(d) Legends. Unless the Warrant Shares have been registered under the Securities
Act or transferred pursuant to Rule 144 to a person who is not an affiliate of
the Company, it is understood and agreed that any Warrant or certificate
representing Warrant Shares shall bear the following legend:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE
DISPOSED OF IN ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.

 

14



--------------------------------------------------------------------------------



 



(e) Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to file timely all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the Securities and Exchange Commission thereunder
(or, if the Company is not required to file such reports, it will, upon the
request of the Holder, make publicly available such information as necessary to
permit sales pursuant to Rule 144 under the Securities Act), and it will use its
reasonable best efforts to take such further action as a Holder may reasonably
request, in each case, to the extent required from time to time to enable the
Holder to, if permitted by the terms of this Warrant, sell this Warrant without
registration under the Securities Act within the limitations of the exemptions
provided by (A) Rule 144 under the Securities Act, as such rule may be amended
from time to time, or (B) any successor rule or regulation hereafter adopted by
the Securities and Exchange Commission. Upon the written request of the Holder,
the Company will deliver to such Holder a written statement that it has complied
with such requirements.
14. Miscellaneous.
(a) Delivery of Notices, etc. All notices and other communications from the
Company to the Holder of this Warrant shall be sufficiently made if sent by
first class mail, postage prepaid, personal delivery or by facsimile to the
address or facsimile number, as applicable, of such Holder appearing on the
books of the Company maintained for such purpose (as changed by the Holder from
time to time by like notice). All notices and other communications from the
Holder of this Warrant or in connection herewith to the Company, including any
Exercise Notice or notice of redemption pursuant to Section 3(b), shall be
sufficiently made if sent by first class mail, postage prepaid, personal
delivery or by facsimile to the address or facsimile number, as applicable, of
the Company at its principal offices as shown below or as changed by the Company
from time to time by like notice. Any notice and other communication in
accordance with this Section 14(a) shall be deemed to be delivered, given and
received for all purposes as of: (i) three Business Days immediately following
the date sent, if sent by first class mail, postage prepaid, (ii) the date so
delivered, if delivered personally, and (iii) the date sent, if sent by
facsimile.
(b) Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Company or the Holder shall operate as a
waiver of such right or otherwise prejudice the rights, powers or remedies of
such person.
(c) Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder to pay the Exercise Price for any Warrant Shares other
than pursuant to an exercise of this Warrant or give rise to any status of or
liability as a stockholder of the Company, whether such status or liability is
asserted by the Company or by creditors of the Company.
(d) Remedies. Each Holder of Warrants and/or Warrant Shares, in addition to
being entitled to exercise its rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights provided under
this Warrant. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant and hereby agrees, in an action for specific performance, to
waive the defense that a remedy at law would be adequate.
(e) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

 

15



--------------------------------------------------------------------------------



 



(f) Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. Notwithstanding the foregoing, the Holder may, by
written notice to the Company at any time and from time to time, reduce the
Exercise Cap hereunder to a lower percentage.
(g) Successors and Assigns. Subject to the terms hereof, this Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the permitted successors and assigns of the Holder
hereof. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and to the extent applicable, all
Holders of Warrant Shares issued upon the exercise hereof (including
transferees), and shall be enforceable by any such Holder.
(h) Section 409A. The parties agree that this Warrant is intended to constitute
a compensatory “stock option” that does not constitute “nonqualified deferred
compensation” within the meaning of Section 409A and is therefore exempt from
the requirements of Section 409A. The provisions of this Warrant shall be
interpreted in accordance with Section 409A, to the extent applicable.
(i) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.
(j) Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.
(k) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York.

              MORGANS HOTEL GROUP CO.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            Principal Office:
 
            475 Tenth Ave.
New York, New York 10018
Facsimile Number: (212) 277-4280
Attention: Corporate Secretary

 

16



--------------------------------------------------------------------------------



 



ATTACHMENT A
NOTICE OF EXERCISE
Morgans Hotel Group Co. (the “Company”)
Attention: Corporate Secretary
The undersigned Holder of this Warrant exercises [this Warrant in full] [a
portion of this Warrant for [_____] shares of Common Stock of the Company], on a
net exercise basis in accordance with Section 2(b) of this Warrant, and hereby
instructs the Company (a) to issue certificates for a number of Warrant Shares
determined pursuant to Section 2(b) of this Warrant in the name of and delivered
to __________________ whose address is ____________________________ and (b) if
such issued shares of Common Stock shall not include all of the shares of Common
Stock issuable as provided in this Warrant, to deliver a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable under the
Warrant to the undersigned.

     
 
   
(Name of Registered Owner)
   
 
   
 
   
(Signature of Registered Owner)
   
 
   
 
   
(Street Address)
   
 
   
 
   
 
   
 
   
(Dated)
   

 

 